Citation Nr: 0907299	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 30, 2004, 
for the award of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision by the Augusta, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was certified to the Board by the RO in 
Newark, New Jersey.

In an April 2006 statement (VA Form 21-4148), the Veteran 
clarified that he did not fail to appear for a scheduled 
local hearing, but he had not in fact requested a hearing, 
and he desired his case to be transferred to the Board.

In December 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, granted an earlier effective date of 
March 30, 2004, for award of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD) in a November 2008 
rating decision, continued to deny the claim for an earlier 
effective date for grant of a total disability evaluation 
based on individual unemployability due to service connected 
disorders, and returned the case to the Board for further 
appellate review.

A December 2005 rating decision allowed a 100 evaluation for 
PTSD, effective September 16, 2004, and the Veteran appealed 
the assigned effective date.  The Board remand just noted 
instructed AMC/RO to issue a statement of the case on the 
issue of an earlier effective date for the award of a 100 
percent evaluation for PTSD.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The November 2008 rating decision allowed 
the benefit sought as noted above and also informed the 
Veteran the decision constituted a full grant of the benefits 
sought and the issue was deemed resolved in full.  There is 
no indication of any disagreement from the Veteran or his 
representative.  Thus, the Board deems that issue as 
resolved, it is no longer before the Board, and will not be 
addressed in the decision below.  38 C.F.R. § 19.26 (2008).


FINDING OF FACT

The preponderance of the probative evidence of record shows 
it was not factually ascertainable the Veteran was unable to 
obtain and maintain substantially gainful employment earlier 
than March 30, 2004.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than March 30, 2004, for grant of a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.3, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, a January 2008 AMC/RO letter reiterated the notice of 
the September 2004 RO letter, including the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The January 2008 letter also provided adequate notice of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The content-
compliant notice on remand and readjudication of the claim on 
a de novo basis afterwards cured any timing-of-notice error.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim via the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

Generally, the effective date of a total disability 
evaluation based on individual unemployability due to service 
connected disorders will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
Further, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
Analysis

The Veteran essentially argues that the effective date for 
his total disability evaluation based on individual 
unemployability due to service connected disorders should be 
the same as the effective date he was awarded disability 
benefits by the Social Security Administration-February 9, 
2004.  The evidence of record, and VA law and regulations, 
constrain the Board to reject this assertion.

Records provided to VA by the Social Security Administration 
note the Veteran was awarded disability benefits as of 
February 9, 2004.  The primary disabilities on which the 
award was made were discogenic and degenerative disorders of 
the back and neck.  Anxiety-related disorders constituted a 
secondary basis for the award.

Although the Social Security Administration award was 
effective February 9, 2004, the probative evidence of record 
shows there was no factual basis for an award of a total 
disability evaluation based on individual unemployability due 
to service connected disorders until the June 2004 
psychological examination report of the Rutgers Anxiety 
Disorders Clinic.  The examination reports that addressed the 
Veteran's musculoskeletal disabilities for the Social 
Security Administration were not rendered until October 2004.

VA received the Veteran's current claim for an increased 
rating on March 30, 2004.  In as much as he noted his 
unemployment in a letter in support of his claim, the issue 
of a total disability evaluation based on individual 
unemployability due to service connected disorders is deemed 
to have been raised in that claim.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  

When the Veteran's current claim was received, his claims 
file had been silent since a February 1997 rating decision 
granted service connection for post traumatic stress 
disorder, bilateral hearing loss, and a skin disorder.  Given 
this state of affairs, the earliest effective date he was 
eligible for was the date it was factually ascertainable he 
was unemployable, or the date his claim was received-
whichever was later.  38 C.F.R. § 3.400(o)(1).

Although the Veteran underwent a series of VA examinations in 
April 2004, neither examiner determined he was unemployable 
due to the service-connected disability for which he was 
examined.  The February 2005 rating decision noted the June 
6, 2004, psychological examination report prepared by Doreen 
DiDomenico, Ph.D., for the Social Security Administration as 
the basis for the VA award.  The provisions of 38 C.F.R. 
§ 3.400 notwithstanding, the February 2005 rating decision 
awarded an effective date of March 30, 2004, the date the 
Veteran's claim was received-rather than the date it was 
first factually ascertainable he was unemployable-June 10, 
2004.  As a result, the Veteran received a more favorable 
effective date than the evidence and applicable regulations 
allowed.  Thus, the benefit sought on appeal is denied.  
38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an effective date earlier than March 30, 2004, 
for the award of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


